Exhibit (10bbbb)

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT, dated April 10, 2007, between QUAKER CHEMICAL LIMITED, whose
registered office is 100 New Bridge Street, London, EC4V 6JA (the “Company”),
and MARK A. HARRIS (the “Manager”),

WITNESSETH THAT

WHEREAS, the Board of Directors of the Company’s parent company, Quaker Chemical
Corporation (“Quaker Chemical”), has determined that it is in the best interests
of Quaker Chemical and its shareholders that Quaker Chemical and its
subsidiaries be able to attract, retain, and motivate highly qualified
management personnel and, in particular, that they be assured of continuity of
management in the event of any actual or threatened change in control of Quaker
Chemical;

WHEREAS, the Board of Directors of Quaker Chemical believes that the execution
by Quaker Chemical and its subsidiaries of change in control agreements with
certain management personnel, including the Manager, is an important factor in
achieving this desired end;

WHEREAS, the Board of Directors of the Company also believes that the execution
of a change in control agreement with the Manager is an important factor in
achieving this desired end;

WHEREAS, the Manager is employed by the Company pursuant to an employment
agreement dated August 8, 2006 to be effective June 12, 2006 (the “Employment
Agreement”); and

WHEREAS, the Company considers that certain restrictions on the activities of
the Manager are required to protect its business interests in the event his
employment terminates;

NOW, THEREFORE, IN CONSIDERATION of the mutual obligations and agreements
contained herein and intending to be legally bound hereby, the Manager and the
Company agree as follows:

 

1. Term of Agreement.

This Agreement shall become effective on January 1, 2007 (the “Effective Date”),
and shall continue in effect through December 31, 2007, provided, however, that
the term of this Agreement shall automatically be extended for one additional
year beyond December 31, 2007 and successive one year periods thereafter,
unless, not later than eighteen (18) months preceding the calendar year in which
the term would otherwise automatically extend, the Company shall have given
written notice to the Manager of intention not to extend this Agreement for an
additional year, in which event this Agreement shall continue in effect until
December 31 of the calendar year immediately preceding the calendar year in
which the term would have otherwise automatically extended. Notwithstanding any
such notice not to extend, if a Change in Control (as defined in Section 2)
occurs during the original or extended term of this Agreement, this Agreement
shall remain in effect after a Change in Control until all obligations of the
parties hereto under this Agreement shall have been satisfied.



--------------------------------------------------------------------------------

2. Change in Control.

As used in this Agreement, a “Change in Control” of Quaker Chemical shall be
deemed to have occurred if:

(a) Any person (a “Person”), as such term is used in Sections 13(d) and 14(d) of
the US Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other
than (i) Quaker Chemical and/or its wholly owned subsidiaries; (ii) any ESOP or
other employee benefit plan of Quaker Chemical and any trustee or other
fiduciary in such capacity holding securities under such plan; (iii) any
corporation owned, directly or indirectly, by the shareholders of Quaker
Chemical in substantially the same proportions as their ownership of stock of
Quaker Chemical; or (iv) any other Person who, within the one year prior to the
event which would otherwise be a Change in Control, is an executive officer of
Quaker Chemical or any group of Persons of which he voluntarily is a part), is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of Quaker Chemical representing 30%
or more of the combined voting power of Quaker Chemical’s then outstanding
securities or such lesser percentage of voting power, but not less than 15%, as
determined by the members of the Board of Directors of Quaker Chemical who are
independent directors (as defined in the New York Stock Exchange, Inc. Listed
Company Manual); provided, however, that a Change in Control shall not be deemed
to have occurred under the provisions of this subsection (a) by reason of the
beneficial ownership of voting securities by members of the Benoliel family (as
defined below) unless and until the beneficial ownership of all members of the
Benoliel family (including any other individuals or entities who or which,
together with any member or members of the Benoliel family, are deemed under
Sections 13(d) or 14(d) of the Exchange Act to constitute a single Person)
exceeds 50% of the combined voting power of Quaker Chemical’s then outstanding
securities;

(b) During any two-year period after the Effective Date, Directors of Quaker
Chemical in office at the beginning of such period plus any new Director (other
than a Director designated by a Person who has entered into an agreement with
Quaker Chemical to effect a transaction within the purview of subsections (a) or
(c)) whose election by the Board of Directors of Quaker Chemical or whose
nomination for election by Quaker Chemical’s shareholders was approved by a vote
of at least two-thirds of the Directors then still in office who either were
Directors at the beginning of the period or whose election or nomination for
election was previously so approved shall cease for any reason to constitute at
least a majority of the Board;

(c) The consummation of (i) any consolidation or merger of Quaker Chemical in
which Quaker Chemical is not the continuing or surviving corporation or pursuant
to which Quaker Chemical’s voting common shares (the “Common Shares”) would be
converted into cash, securities, and/or other property, other than a merger of
Quaker Chemical in which holders of Common Shares immediately prior to the
merger have the same proportionate ownership of voting shares of the surviving
corporation immediately after the merger as they had in the Common Shares
immediately before; or (ii) any sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets or earning power of Quaker Chemical; or

 

- 2 -



--------------------------------------------------------------------------------

(d) Quaker Chemical’s shareholders or Quaker Chemical’s Board of Directors shall
approve the liquidation or dissolution of Quaker Chemical.

As used in this Agreement, “members of the Benoliel family” shall mean Peter A.
Benoliel, his wife and children and their respective spouses and children, and
all trusts created by or for the benefit of any of them.

 

3. Entitlement to Change in Control Benefits; Certain Definitions.

The Manager shall be entitled to the benefits provided in this Agreement in the
event the Manager’s employment with the Company or its affiliates is terminated
under the circumstances described in (a) or (b) below (a “Covered Termination”),
provided the Manager executes and does not revoke a Release (as defined below),
if any, provided by the Company.

(a) A Covered Termination shall have occurred within the meaning of this
subsection (a) in the event the Manager’s employment with the Company or its
affiliates is terminated within two (2) years following a Change in Control by:

(i) The Company or its affiliates without Cause (as defined below); or

(ii) Resignation of the Manager for Good Reason (as defined below).

(b) A Covered Termination shall have occurred within the meaning of this
subsection (b) in the event the Manager’s employment with the Company or its
affiliates is terminated by the Company or its affiliates without Cause within
six months prior to a Change in Control and the Manager reasonably demonstrates
after such Change in Control that such termination was at the request or
suggestion of any individual or entity who or which has taken steps reasonably
calculated to effect such Change in Control.

The Manager shall have no rights to any payments or benefits under this
Agreement in the event the Manager’s employment with the Company and its
affiliates is terminated (i) as a result of death or Disability (as defined
below), or (ii) by the Company or its affiliates for Cause. Except as provided
in subsection (b), in the event the Manager’s employment is terminated for any
reason prior to a Change in Control, the Manager shall have no rights to any
payments or benefits under this Agreement and, after any such termination, this
Agreement shall be of no further force or effect.

“Cause” shall mean (i) the Manager’s willful and material breach of the
employment agreement, if any, between the Manager and the Company (after having
received notice thereof and a reasonable opportunity to cure or correct),
(ii) dishonesty, fraud, willful malfeasance, gross negligence, or other gross
misconduct, in each case relating to the performance of the Manager’s employment
with the Company or its affiliates which is materially injurious to the Company,
or (iii) conviction of or plea of guilty to an indictable criminal offence, such
Cause to be determined, in each case, by a resolution approved by at least
two-thirds of the Directors of the Company after having afforded the Manager a
reasonable opportunity to appear before the Board of Directors of the Company
and present his position.

 

- 3 -



--------------------------------------------------------------------------------

“Code” shall mean the US Internal Revenue Code of 1986, as amended, together
with any applicable regulations thereunder.

“Disability” shall mean: (i) a physical or mental disability which, at least
twenty-six (26) weeks after its commencement, is determined to be total and
permanent by a physician selected by the Company or its insurers and reasonably
acceptable to the Manager or the Manager’s legal representative, or (ii) if the
Company then has in effect a long-term disability plan covering employees
generally, including the Manager, the definition of covered total and permanent
“disability” set forth in such plan.

“Good Reason” shall mean any of the following actions without the Manager’s
consent, other than due to the Manager’s death or Disability: (i) any reduction
in the Manager’s base salary from that provided immediately before the Covered
Termination or, if higher, immediately before the Change in Control; (ii) any
reduction in the Manager’s bonus opportunity (including cash and noncash
incentives) or increase in the goals or standards required to accrue that
opportunity, as compared to the opportunity and goals or standards in effect
immediately before the Change in Control; (iii) a material adverse change in the
nature or scope of the Manager’s authorities, powers, functions, or duties from
those in effect immediately before the Change in Control; (iv) a reduction in
the Manager’s benefits from those provided immediately before the Change in
Control, disregarding any reduction under a plan or program covering employees
generally that applies to all employees covered by the plan or program; or
(v) the Manager being required to accept a primary employment location which is
more than twenty-five (25) miles from the location at which he primarily was
employed during the ninety (90) day period prior to a Change in Control.

“Payment Date” shall mean (i) in the case of a Covered Termination described in
Section 3(a), the last business day of the second month following the month in
which the Manager’s Separation from Service occurs, subject to Section 9, or
(ii) in the case of a Covered Termination described in Section 3(b), (A) the
last business day of the second month following the month in which the Change in
Control giving rise to such Covered Termination occurs, if the Change in Control
is also a “change in control event” under Section 409A of the Code, or (B) the
last business day of the eighth month following the month in which the Manager’s
Separation from Service occurs, if such Change in Control is not a “change in
control event” under Section 409A of the Code.

“Release” shall mean a release in the form of a Compromise Agreement meeting the
requirements of the UK Employment Rights Act 1996 and any other relevant
statutory provisions and otherwise in a form satisfactory to the Company which
validly waives all contractual, statutory and other claims against the Company,
Quaker Chemical, Quaker Chemical B.V. and all their affiliates with respect to
all matters arising out of the Manager’s employment by the Company and its
affiliates, or the termination thereof, including but not limited to claims for
unfair dismissal and unlawful discrimination, that the Company provides to the
Manager no later than (i) in the case of a Covered Termination described in
Section 3(a), fourteen days after the date of the Manager’s

 

- 4 -



--------------------------------------------------------------------------------

Covered Termination, or (ii) in the case of a Covered Termination described in
Section 3(b), fourteen days after the date of the Change in Control giving rise
to such Covered Termination. Notwithstanding any provision of this Agreement to
the contrary, if the Company provides a Release to the Manager, the Manager
shall not be entitled to any payments or benefits under this Agreement unless
the Manager executes and does not revoke the Release, and an independent legal
adviser instructed by the Manager certifies that they have advised the Manager
on the terms and effect of the Release.

“Separation from Service” shall mean the Manager’s separation from service with
the Company and its affiliates within the meaning of US Prop. Treas. Reg.
§1.409A-1(h) or any successor thereto.

“Specified Employee” shall mean the Manager if he is a specified employee as
defined in Section 409A of the Code as of the date of his Separation from
Service.

 

4. Severance Allowance.

(a) Amount of Severance Allowance. In the event of a Covered Termination, the
Company shall pay or cause to be paid to the Manager in cash a severance
allowance (the “Severance Allowance”) equal to 1.5 times the sum of the amounts
determined in accordance with the following paragraphs (i) and (ii):

 

  (i) An amount equivalent to the highest annualized base salary which the
Manager was entitled to receive from the Company and its affiliates at any time
during his employment prior to the Covered Termination; and

 

  (ii) An amount equal to the average of the aggregate annual amounts paid to
the Manager under all applicable annual incentive compensation plans maintained
by the Company and its affiliates (other than compensation relating to
relocation expense; the grant, exercise, or settlement of stock options or
performance incentive units or the sale or other disposition of shares received
upon exercise or settlement of such options) during the three (3) calendar years
prior to the year such Covered Termination occurs or, if higher, prior to the
year such Change in Control occurs (provided, however, that (x) in determining
the average amount paid under the annual incentive plan during such period there
shall be excluded any year in which no amounts were paid to the Manager under
that plan; and (y) there shall be excluded from such calculation any amounts
paid to the Manager under any such incentive compensation plan as a result of
the acceleration of such payments under such plan due to termination of the
plan, a Change in Control, or a similar occurrence).

In no event shall any retention bonus or change in control or success fee be
taken into account when determining the amount of the Severance Allowance
hereunder.

(b) Payment of Severance Allowance. The Severance Allowance shall be paid to the
Manager in a lump sum on the Payment Date.

 

- 5 -



--------------------------------------------------------------------------------

5. Outplacement and Welfare Benefits.

(a) Outplacement. Subject to Section 6, for a period of one year following a
Covered Termination of the Manager (or the Change in Control resulting in a
Covered Termination, if later), the Company shall make or cause to be made
available to the Manager, at its expense, outplacement counseling and other
outplacement services comparable to those available for the Company’s senior
managers prior to the Change in Control.

(b) Welfare Benefits. Subject to Section 6, for a period of 18 months following
a Covered Termination of the Manager (or the Change in Control resulting in a
Covered Termination, if later), the Manager and the Manager’s dependents shall
be entitled to participate in the Company’s death-in-service and medical
insurance plans at the Company’s expense, in accordance with and subject always
to the terms of such plans at the time of such Covered Termination as if the
Manager were still employed by the Company or its affiliates under this
Agreement. If, however, death-in-service and medical insurance benefits are not
paid or provided under any such plan to the Manager or his dependents because
the Manager is no longer an employee of the Company or its subsidiaries, the
Company itself shall, to the extent necessary, pay or otherwise provide for such
benefits to the Manager and his dependents.

 

6. Effect of Other Employment.

In the event the Manager becomes employed (as defined below) during the period
with respect to which benefits are continuing pursuant to Section 5: (a) the
Manager shall notify the Company not later than the day such employment
commences; and (b) the benefits provided for in Section 5 shall terminate as of
the date such employment commences. For the purposes of this Section 6, the
Manager shall be deemed to have become “employed” by another entity or person
only if the Manager becomes essentially a full-time employee of a person or an
entity (not more than 30% of which is owned by the Manager and/or members of his
family); and the Manager’s “family” shall mean his parents, his siblings and
their spouses, his children and their spouses, and the Manager’s spouse and her
parents and siblings. Nothing herein shall relieve the Company of its
obligations for compensation or benefits accrued up to the time of termination
provided for herein.

 

7. Other Payments and Benefits.

On the Payment Date, the Company shall pay or cause to be paid to the Manager
the aggregate of:

(a) the Manager’s earned but unpaid base salary through the Covered Termination
at the rate in effect on the date of the Covered Termination, or if higher, at
the rate in effect at any time during the 90-day period preceding the Change in
Control;

(b) any unpaid bonus or annual incentive payable to the Manager in respect of
the calendar year ending prior to the Covered Termination;

(c) any and all unpaid bonuses and annual incentive awards for the calendar year
in which the Covered Termination occurs which would have been payable had
(i) the Covered Termination not occurred in such calendar year, and (ii) the
target level of performance been achieved for the calendar year; and

 

- 6 -



--------------------------------------------------------------------------------

(d) the pro rata portion of any and all awards under the Company’s long term
incentive plan for the performance period(s) in which the Covered Termination
occurs, said pro rata portion to be calculated on the fractional portion (the
numerator of said fraction being the number of days between the first day of the
applicable performance period and the date of the Covered Termination, and the
denominator of which is the total number of days in the applicable performance
period) of the amount of the award which would have been payable had (i) the
Covered Termination not occurred, and (ii) the target level of performance been
achieved for the applicable performance period.

It shall be a condition of receipt of the Severance Allowance that the Manager
waives in a Release all rights to payment for or in lieu of notice, damages for
loss of notice and to any redundancy payment, whether such rights arise under
contract, statute or otherwise, and to the severance payment described in clause
6.1 of his Employment Agreement. The Manager shall be entitled to receive any
other payments or benefits that the Manager is entitled to pursuant to the
express terms of any compensation or benefit plan or arrangement of the Company
or any of its affiliates; provided that: (x) the Severance Allowance (i) shall
be in lieu of notice and any severance payments to which the Manager might
otherwise be entitled under the terms of any severance pay plan, policy, or
arrangement maintained by the Company or any of its affiliates or the employment
agreement, if any, between the Manager and the Company or any of its affiliates,
and (ii) shall be credited against any severance payments to which the Manager
may be entitled by statute, including but not limited to payments for minimum
notice, and statutory redundancy payments and any other payments or compensation
arising in connection with the termination of his employment; (y) any annual
incentive described in subsection (b) or (c) shall decrease (but not below zero)
the amount of the annual incentive payable under Quaker Chemical’s annual
incentive plan (currently the 2001 Global Annual Incentive Plan) with respect to
the same calendar year; and (z) any amount described in subsection (d) shall
decrease (but not below zero) the amount of the analogous performance award
payable under Quaker Chemical’s long term incentive plan(s) (currently the 2001
and 2006 Long-Term Performance Incentive Plans) with respect to the same
performance period(s).

 

8. Death After Covered Termination.

In the event the Manager dies after a Covered Termination occurs, (a) any
payments due to the Manager under Section 4 and the first sentence of Section 7
and not paid prior to the Manager’s death shall be made to the person or persons
who may be designated by the Manager in writing or, in the event he fails to so
designate, to the Manager’s personal representatives, and (b) the Manager’s
dependents shall be eligible for the welfare benefits described in Section 5(b).
Payments pursuant to subsection (a) shall be made on the later of (i) the date
payment would have been made to the Manager without regard to Section 9, or
(ii) the date of the Manager’s death.

 

- 7 -



--------------------------------------------------------------------------------

9. Specified Employee.

Notwithstanding any provision of this Agreement to the contrary, if the Manager
is a Specified Employee, any payment or benefit under this Agreement that
constitutes deferred compensation subject to Section 409A of the Code and for
which the payment event is Separation from Service shall be not be made or
provided before the date that is six months after the date of Manager’s
Separation from Service. Any payment or benefit that is delayed pursuant to this
Section 9 shall be made or provided on the first business day of the seventh
month following the month in which Manager’s Separation from Service occurs. The
provisions of this Section 9 shall apply only to the extent required to avoid
Manager’s incurrence of any additional tax or interest under Section 409A of the
Code.

 

10. Confidentiality and Noncompetition.

In consideration of this Change in Control Agreement, the Manager agrees to be
bound by the Confidentiality and Noncompetition provisions contained in Addendum
1 to this Agreement. The Manager further agrees that Addendum 1 to this
Agreement supersedes and replaces Addendum 1 to the Manager’s Employment
Agreement dated 12 June 2006.

 

11. Set-Off Mitigation.

The Manager agrees that it shall be a term of the Release that he shall repay to
the Company on demand and in full the Severance Allowance in the event that the
Manager brings any claims or proceedings, whether statutory, contractual or
otherwise, relating to his employment with the Company or its affiliates, or its
termination, against the Company, any affiliate, its or their employees,
officers or shareholders, whether in an Employment Tribunal, a County Court, a
High Court or otherwise. The Manager agrees that this sum shall be recoverable
as a debt, together with all costs, including legal costs, reasonably incurred
by the Company or its affiliates in recovering the sum and/or in relation to any
claims or proceedings so brought by the Manager. Notwithstanding this, in no
event shall the Manager be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Manager under any of
the provisions of this Agreement.

 

12. Limitation on Payment Obligation.

(a) For purposes of this Section 12, all terms capitalized but not otherwise
defined herein shall have the meanings as set forth in Section 280G of the Code.
In addition:

 

  (i) the term “Parachute Payment” shall mean a payment described in
Section 280G(b)(2)(A) or Section 280G(b)(2)(B) of the Code (including, but not
limited to, any stock option rights, stock grants, and other cash and noncash
compensation amounts that are treated as payments under either such section) and
not excluded under Section 280G(b)(4)(A) or Section 280G(b)(6) of the Code;

 

  (ii) the term “Reasonable Compensation” shall mean reasonable compensation for
prior personal services as defined in Section 280G(b)(4)(B) of the Code and
subject to the requirement that any such reasonable compensation must be
established by clear and convincing evidence; and

 

- 8 -



--------------------------------------------------------------------------------

  (iii) the portion of the “Base Amount” and the amount of “Reasonable
Compensation” allocable to any “Parachute Payment” shall be determined in
accordance with Section 280G(b)(3) and (4) of the Code.

(b) Notwithstanding any other provision of this Agreement, each Parachute
Payment to be made to or for the benefit of the Manager, whether pursuant to
this Agreement or otherwise, with respect to a Change in Control shall be
reduced if and to the extent necessary so that the aggregate Present Value of
all such Parachute Payments shall be at least one dollar ($1.00) less than the
greater of (i) three times the Manager’s Base Amount and (ii) the aggregate
Reasonable Compensation allocable to such Parachute Payments. Unless otherwise
agreed by the Manager and the Company, any reduction in Parachute Payments
caused by reason of this subsection (b) shall be made proportionately with
respect to each such Parachute Payment.

This subsection (b) shall be interpreted and applied to limit the amounts
otherwise payable to the Manager under this Agreement or otherwise only to the
extent required to avoid any material risk of the imposition of excise taxes on
the Manager under Section 4999 of the Code or the disallowance of a deduction to
the Company under Section 280G(a) of the Code. In the making of any such
interpretation and application, the Manager shall be presumed to be a
disqualified individual for purposes of applying the limitations set forth in
this subsection (b) without regard to whether or not the Manager meets the
definition of disqualified individual set forth in Section 280G(c) of the Code.
In the event that the Manager and the Company are unable to agree as to the
application of this subsection (b), the Company’s independent auditors shall
select independent tax counsel to determine the amount of such limits. Such
selection of tax counsel shall be subject to the Manager’s consent, provided
that the Manager shall not unreasonably withhold his consent. The determination
of such tax counsel under this Section 12 shall be final and binding upon the
Manager and the Company.

(c) Notwithstanding any other provision of this Agreement, no payment shall be
made hereunder to or for the benefit of the Manager if and to the extent that
such payments are determined to be illegal.

 

13. Notices.

Any notices, requests, demands, and other communications provided for by this
Agreement shall be sufficient if in writing, and if hand delivered or if sent by
registered or certified mail, if to the Manager, at the last address he had
filed in writing with the Company or if to the Company, at its principal
executive offices. Notices, requests, etc. shall be effective when actually
received by the addressee or at such address.

 

14. Withholding.

Notwithstanding any provision of this Agreement to the contrary, the Company
may, to the extent required by law, withhold applicable income tax and National
Insurance contributions from any payments due to the Manager hereunder or under
the Release.

 

15. Assignment and Benefit.

(a) This Agreement is personal to the Manager and shall not be assignable by the
Manager, by operation of law, or otherwise without the prior written consent of
the Company otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Manager’s
heirs and legal representatives.

 

- 9 -



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns, including, without limitation, any affiliate of
the Company to which the Company may assign any of its rights hereunder;
provided, however, that no assignment of this Agreement by the Company, by
operation of law, or otherwise shall relieve it of its obligations hereunder
except an assignment of this Agreement to, and its assumption by, a successor
pursuant to subsection (c).

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, operation of law, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, but, irrespective of any such assignment or assumption, this
Agreement shall inure to the benefit of and be binding upon such a successor. As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid.

 

16. Governing Law.

This Agreement is governed by English Law and the parties hereby submit to the
exclusive jurisdiction of the English Courts.

 

17. Entire Agreement; Amendment.

(a) This Agreement supersedes the Change in Control Agreement entered into
between the Manager and Quaker Chemical on January 1, 2001, which agreement
shall be null and void as of the earliest of the Effective Date, the day and
year first above written, or the date set forth in such agreement.

(b) Except for the Employment Agreement and the change in control provisions set
forth in Quaker Chemical’s annual incentive plan and long term incentive plans,
this Agreement represents the entire agreement and understanding of the parties
with respect to the subject matter hereof. The Manager understands and
acknowledges that Quaker Chemical’s severance plan, annual incentive plan and
long term incentive plans are hereby amended with respect to the Manager to
avoid duplication of benefits, as provided in Section 7. The Manager further
acknowledges that the Employment Agreement has been amended by this Change in
Control Agreement to the extent set out herein, and that in the event of any
inconsistency between the Employment Agreement and this Change in Control
Agreement, the terms of the Change in Control Agreement shall prevail.

(c) The Company reserves the right to unilaterally amend this Agreement without
the consent of the Manager to the extent the Compensation/Management Development
Committee of Quaker Chemical’s Board of Directors (in its sole discretion)
determines is necessary or appropriate to avoid the additional tax under
Section 409A(a)(1)(B) of the Code; otherwise, this Agreement may not be altered
or amended except by an agreement in writing executed by the Company and the
Manager.

 

- 10 -



--------------------------------------------------------------------------------

18. No Waiver.

The failure to insist upon strict compliance with any provision of this
Agreement by any party shall not be deemed to be a waiver of any future
noncompliance with such provision or of noncompliance with any other provision.

 

19. Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect.

 

20. Indemnification.

The Company shall defend and hold the Manager harmless to the fullest extent
permitted by applicable law in connection with any claim, action, suit,
investigation or proceeding arising out of or relating to performance by the
Manager of services for, or action of the Manager as a director, officer or
employee of the Company or any parent, subsidiary or affiliate of the Company,
or of any other person or enterprise at the Company’s request. Expenses incurred
by the Manager in defending such a claim, action, suit or investigation or
criminal proceeding shall be paid by the Company in advance of the final
disposition thereof upon the receipt by the Company of an undertaking by or on
behalf of the Manager to repay said amount unless it shall ultimately be
determined that the Manager is entitled to be indemnified hereunder; provided,
however, that this shall not apply to a nonderivative action commenced by the
Company or Quaker Chemical against the Manager.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Manager has hereunto set his hand and the Company has
caused these presents to be executed in its name and on its behalf and attested
by its Secretary or Assistant Secretary, all as of the day and year first above
written.

 

MANAGER

/s/ Mark A. Harris

Mark A. Harris QUAKER CHEMICAL LIMITED By:  

/s/ Ed ten Duis

  Ed ten Duis Title:   Managing Director

 

ATTEST:

/s/ Mike Flower

Mike Flower

 

- 12 -



--------------------------------------------------------------------------------

ADDENDUM 1

DECLARATION OF SECRECY AND NON-COMPETITION

(a) Confidential Information. The Manager acknowledges that information
concerning the method and conduct of the Company’s, Quaker Chemical’s and any of
their direct and indirect affiliates (collectively, “Quaker”)’ business,
including, without limitation, strategic and marketing plans, budgets, corporate
practices and procedures, financial statements, customer and supplier
information, formulae, formulation information, application technology,
manufacturing information, and laboratory test methods and all of Quaker’s
manuals, documents, notes, letters, records, and computer programs are Quaker’s
trade secrets (“Trade Secrets) and are the sole and exclusive property of
Quaker. The Manager agrees that at no time during or following his employment
with the Company or any affiliate will he use, divulge, or pass on, directly or
through any other individual or entity, any Trade Secrets. Upon termination of
the Manager’s employment with the Company and its affiliates, or at any other
time upon the Company’s request, and regardless of the reason for the
termination of the Manager’s employment hereunder, the Manager agrees to
forthwith surrender to the Company any and all materials in his possession or
control which constitute or contains any Trade Secrets. The term “Trade Secrets”
as used herein does not include information that is in the public domain through
no fault of the Manager.

(b) Non-competition. The Manager agrees that during his employment and for a
period of one (1) year thereafter, regardless of the reason for the termination
of the Manager’s employment, he will not within the Prohibited Area:

 

  (i) directly or indirectly, together or separately or with any third party,
whether as an individual proprietor, partner, stockholder, officer, director,
joint venturer, investor, or in any other capacity whatsoever actively engage in
business or assist anyone or any firm in business as a manufacturer, seller, or
distributor of specialty chemical products or chemical management services which
are the same, like, similar to, or which compete with the products and services
offered by the Company, Quaker Chemical or any of their affiliates during the
twelve months immediately preceding the date on which his employment terminates,
PROVIDED ALWAYS that the provisions of this paragraph shall apply only in
respect of those products or services with which the Manager was either
personally concerned or for which he was responsible while employed by the
Company during the twelve months immediately preceding the date on which his
employment terminates;

 

  (ii) recruit or solicit any Employee of the Company, Quaker Chemical or any of
their affiliates, or otherwise induce any Employee to leave the employ of the
Company, Quaker Chemical or any of their affiliates, in order to become an
employee or be otherwise engaged by his or any firm, corporation, business or
other entity with which he is or may become associated; or

 

- 13 -



--------------------------------------------------------------------------------

  (iii) solicit, directly or indirectly, for himself or as agent or employee of
any person, partnership, corporation, or other entity (other than for the
Company), any Customer or Supplier of the Company with the intent of actively
engaging in business which would cause competitive harm to the Company, Quaker
Chemical or any of their affiliates.

In this clause (b), the following terms have the following meanings:

 

  (iv) “Customer” means any person, firm, company or other organisation
whatsoever to whom the Company, Quaker Chemical or any of their affiliates has
supplied goods or services and (a) with whom the Manager had personal contact or
dealings on behalf of the Company, Quaker Chemical or any of their affiliates
during the twelve months immediately preceding the date on which his employment
terminates, or (b) for whom he was in a client management capacity directly
responsible during the twelve months immediately preceding the date on which his
employment terminates;

 

  (v) “Employee” means any person who was employed by the Company, Quaker
Chemical or any of their affiliates for at least three months prior to and on
the date on which the Manager’s employment terminates and with whom the Manager
had material contact or dealings in performing his duties of employment and
(a) who had material contact with customers or suppliers of the Company, Quaker
Chemical or any of their affiliates in performing his or her duties of
employment with the Company, Quaker Chemical or any of their affiliates; and /
or (b) who was a member of the management team of the Company, Quaker Chemical
or any of their affiliates; and / or (c) who was a member of the research and
development team of the Company, Quaker Chemical or any of their affiliates;

 

  (vi) “Prohibited Area” means (a) the United Kingdom, and (b) any other country
in the world where, on the date on which the Manager’s employment terminates,
the Company, Quaker Chemical or any of their affiliates develop, sell, supply,
manufacture or research their products or services, or where the Company, Quaker
Chemical or any of their affiliates intend within three months following the
date on which the Manager’s employment terminates to develop, sell, supply,
manufacture or research their products or services and in respect of which the
Manager has been responsible (whether alone or jointly with others), concerned
or active on behalf of the Company, Quaker Chemical or any of their affiliates
during any part of the twelve months immediately preceding the date on which his
employment terminates; and

 

  (vii)

“Supplier” means any person, company, business entity or other organisation
whatsoever who (a) has supplied goods or services to the Company, Quaker
Chemical or any of their affiliates during any part of the twelve months
immediately preceding the date on which the Manager’s employment terminates; or
(b) has agreed prior to the date

 

- 14 -



--------------------------------------------------------------------------------

 

on which his employment terminates to supply goods or services to the Company,
Quaker Chemicals or any of their affiliates to commence at any time in the
twelve months following the date on which his employment terminates; or (c) as
at the date on which his employment terminates, supplies goods or services to
the Company, Quaker Chemical or any of their affiliates under an exclusive
contract or arrangement between that supplier and the Company, Quaker Chemical
or any of their affiliates.

(c) Remedies. The Manager agrees and recognizes that in the event of a breach or
threatened breach of the provisions of the restrictive covenants contained in
this Addendum 1, the Company, Quaker Chemical or any of their affiliates shall
be entitled to seek equitable remedies, including injunctive relief in any court
of applicable jurisdiction. The Company, Quaker Chemical or any of their
affiliates may also seek monetary damages. Furthermore, if a court determines
that the Manager has breached any of the provisions of this Addendum 1, the
Company’s obligations to pay amounts and continue the benefits under this
Agreement to the Manager (and his dependents) shall immediately terminate.

(d) Affiliates. In relation to its affiliates (including but not limited to
Quaker Chemical), the Company contracts as trustee and agent for the benefit of
each such affiliate. The Manager agrees that, if required to do so by the
Company, he will enter into covenants in the same terms as those set out in
paragraphs (b) (i) to (iii) hereof directly with all or any of such affiliates,
mutatis mutandis. If the Manager fails, within 7 days of receiving such a
request from the Company, to sign the necessary documents to give effect to the
foregoing, the Company shall be entitled, and is hereby irrevocably and
unconditionally authorised by the Manager, to execute all such documents as are
required to give effect to the foregoing, on the Manager’s behalf.

 

- 15 -